UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:000-54867 LIFEAPPS DIGITAL MEDIA INC. (Exact name of registrant as specified in its charter) Delaware 80-0671280 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 10636 Scripps Summit Court Suite 166, San Diego, CA 92131 (Address of principal executive offices, including zip code) 5752 Oberlin Drive, #106, San Diego, CA 92121 (Former address of principal executive offices) Tel: (858)-577-0500 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨ Nox As of November 18, 2013 there were issued and outstanding 76,000,000 shares of Common Stock, $0.001par value. Table of Contents FORM10-Q LIFEAPPS DEGITAL MEDIA INC. INDEX Page Number PART I. FINANCIAL INFORMATION Condensed Consolidated Balance Sheets at September 30, 2013 (Unaudited) and December 31, 2012 F-1 Condensed Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2013 and 2012 (Unaudited) F-2 Condensed Consolidated Statements of Cash Flows for the Three and Nine Months Ended September 30, 2013 and 2012 (Unaudited) F-3 Notes to the Condensed Consolidated Financial Statements (Unaudited) F-4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3. Quantitative and Qualitative Disclosures About Market Risk 9 Item 4. Controls and Procedures 10 PART II. OTHER INFORMATION Item 1. Legal Proceedings 11 Item 1A. Risk Factors 11 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 11 Item 3. Defaults Upon Senior Securities 11 Item 4. Mine Safety Disclosure 11 Item 5. Other Information 11 Item 6. Exhibits 12 SIGNATURES 13 2 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS LifeApps Digital Media Inc. September 30, 2013 and 2012 Index to the Financial Statements Contents Page(s) Condensed Consolidated Balance Sheets at September 30, 2013 (Unaudited) and December 31, 2012 F-1 Condensed Consolidated Statements of Operations for the Nine and Three Months Ended September 30, 2013 and 2012 (Unaudited) F-2 Condensed Consolidated Statements of Cash Flows for the Nine and Three Months Ended September 30, 2013 and 2012 (Unaudited) F-3 Notes to the Condensed Consolidated Financial Statements (Unaudited) F-4 3 LifeApps Digital Media Inc. Condensed Consolidated Balance Sheets September 30, December 31, (Unaudited) (Audited) Assets Current assets: Cash $ $ Accounts receivable - Inventory - Other current assets Total current assets Fixed assets, net of depreciation - Intangible asset, net of amortization Goodwill - Total Assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable and accrued expenses $ $ Amount due to related party Total current liabilities Total liabilities Stockholders' Equity Preferred stock, $.001 par value, none issued or outstanding Common stock, $0.001 par value, 300,000,000 shares authorized, 76,000,000 shares issued and outstanding, as of September 30, 2013 and December 31, 2012 Additional paid in capital Accumulated deficit ) ) Total stockholders’ equity Total Liabilities and Stockholders’ Equity $ $ See the accompanying notes to the condensed consolidated financial statements F-1 LifeApps Digital Media Inc. Condensed Consolidated Statements of Operations (Unaudited) For the Nine Months Ended September 30, For the Three Months Ended September 30, Revenue $ Cost of revenue Gross profit (loss) ) ) Operating expenses: General and administrative Depreciation and amortization Total operating expenses Operating loss ) Interest (income) expense ) (7 ) Net (loss) $ ) $ ) $ ) $ ) Per share information - basic and fully diluted: Weighted average shares outstanding Net (loss) per share $ ) $ $ $ See the accompanying notes to the condensed consolidated financial statements F-2 LifeApps Digital Media Inc. Condensed Consolidated Statements of Cash Flows For the Nine Months Ended September 30, Net cash used in operations $ ) $ ) Cash flow from investing activities: Assets purchased in business combination ) - Investment in intangible assets ) ) Investment in fixed assets ) - Net Cash used in investing activities ) ) Cash flow from financing activities: Repayments to related party ) ) Issuance of common stock for cash - Advances from related party - Net cash(used) provided by financing activities ) Net (decrease) increase in cash ) Cash at beginning of period Cash at end of period $ $ See the accompanying notes to the condensed consolidated financial statements F-3 LifeApps Digital Media Inc. Notes to Condensed Consolidated Financial Statements September 30, 2013 and 2012 (Unaudited) Note 1. Nature of Business Throughout this report, the terms “our,” “we,” “us,” and the “Company” refer to LifeApps Digital Media Inc., including its subsidiaries. The accompanying unaudited condensed consolidatedfinancial statements of LifeApps Digital Media Inc. at September 30, 2013 and 2012 have been prepared in accordance with generally accepted accounting principles (“GAAP”) for interim financial statements, instructions to Form 10-Q, and Regulation S-X. Accordingly, certain information and footnote disclosures normally included in financial statements prepared in accordance with GAAP have been condensed or omitted. These condensed consolidatedfinancial statements should be read in conjunction with the financial statements and notes thereto included in our annual report on Form 10-K for the year ended December 31, 2012. In management's opinion, all adjustments (consisting only of normal recurring adjustments) considered necessary for a fair presentation to make our financial statements not misleading have been included. The results of operations for the periods ended September 30, 2013 and 2012 presented are not necessarily indicative of the results to be expected for the full year. The December 31, 2012 balance sheet has been derived from our audited financial statements included in our annual report on Form 10-K for the year ended December 31, 2012. We are building health, fitness and sports communities across multiple digital platforms including mobile apps, digital sports and fitness publications, sports and fitness products, sporting events, gateway platforms, online websites and social media. We were in the development stage from July 15, 2009 through March 31, 2013. Our fiscal year ending December 31, 2013 is the first year during which we are considered an operating company and is no longer in the development stage. Note 2. Summary of Significant Accounting Policies The accompanying financial statements have been prepared in conformity with GAAP, which contemplates our continuation as a going concern. We have incurred losses to date of $1,100,329. To date we have funded our operations through advances from a related party, issuance of convertible debt, and the sale of our common stock. We intend to raise additional funding through third party equity or debt financing. There is no certainty that funding will be available as needed. These factors raise substantial doubt about our ability to continue operating as a going concern. Our ability to continue our operations as a going concern, realize the carrying value of our assets, and discharge our liabilities in the normal course of business is dependent upon our ability to raise capital sufficient to fund our commitments and ongoing losses, and ultimately generate profitable operations. Principles of Consolidation The accompanying consolidated financial statements include the accounts of the Company and our wholly owned subsidiaries, Lifeapps Inc. and Sports One Group Inc. All material inter-company transactions and balances have been eliminated in consolidation. Use of Estimates The preparation of financial statements in accordance with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the balance sheets and revenues and expenses during the years reported. Actual results may differ from these estimates. Inventory Inventory consists of finished goods, sports and fitness products, and is stated at the lower of cost or net realizable value, with cost being determined on a first-in first-out basis. Intangibles Internet domain name costs are being amortized over the expected useful life of the domain name which we estimate to be is three years from the date of registering the domain name. In accordance with ASC Topic 350 Intangibles – Goodwill and Other (“ASC 350”), the costs to obtain and register an internet domain shall be capitalized. Website and customer and supplier lists are being amortized over three and five years, respectively, which are their estimated useful lives. Goodwill Goodwill is initially recorded at fair value and not amortized, but is reviewed for impairment at least annually or more frequently if impairment indicators arise. Our goodwill is allocated by reporting unit and is evaluated for impairment by first performing a qualitative assessment to determine whether a quantitative goodwill test is necessary. If it is determined, based on qualitative factors, the fair value of the reporting unit may be more likely than not less than carrying amount, or if significant changes to economic factors related to the reporting unit have occurred that could materially impact fair value, a quantitative goodwill impairment test would be required. Additionally, we can elect to forgo the qualitative assessment and perform the quantitative test. Revenue Recognition Revenue is derived primarily from the sale of sports and fitness apparel and equipment, and software applications designed for use on mobile devices such as smart phones and tablets. Revenue is recognized only when persuasive evidence of an arrangement exists, the fee is fixed or determinable, the product or service has been delivered, and collectability is probable. F-4 LifeApps Digital Media Inc. Notes to Condensed Consolidated Financial Statements September 30, 2013 and 2012 (Unaudited) We sell our software directly via Internet download through third party agents. We recognize revenue when payment is received from the agent. Payment is received net of commission paid to the agent, usually 70% to us and 30% to the agent. We record the net amount received as revenue. We also publish and sell digital magazines through the internet. Magazines can be purchased as individual volumes or as a subscription. To date we have not had any subscription sales. Research and development, Website Development Costs, and Software Development Costs All research and development costs are expensed as incurred. Software development costs eligible for capitalization under ASC 350-50, Website Development Cost ,and ASC 985-20, Software-Costs of Software to be Sold, Leased or Marketed , were not material to our financial statements for the nine and three months ended September 30, 2013 and 2012. Research and development expenses amounted to $30,286 and $57,003 for nine months ended September 30, 2013 and 2012, respectively, and $3,554 and $12,598 for the three months ended September 30, 2013 and 2012, respectively. Research and development expenses were included in general and administrative expenses. Advertising Costs We recognize advertising expense when incurred. Advertising expense was $55,250 and $20,257 for the nine months ended September 30, 2013 and 2012, respectively, and $12,210 and $8,708 for the three months ended September 30, 2013 and 2012, respectively. Rent Expense We recognizes rent expense on a straight-line basis over the reasonably assured lease term as defined in ASC Topic 840, Leases (“ASC 840”). Our lease is short term and will be renewed on a month to month basis. Rent expense for the nine months ended September 30, 2013 and 2012, was $15,499 and $7,495, respectively. Rent expense for the three months ended September 30, 2013 and 2012, was $6,160 and $3,835, respectively. Recent Pronouncements We have reviewed all recently issued, but not yet effective, accounting pronouncements and do not believe the future adoption of any such pronouncements may be expected to cause a material impact on our financial condition or the results of operations. Note 3. Business Combination On April 1, 2013, we purchased certain assets, related to a gateway platform which matches sports apparel manufacturers with distributors and purchasers, from Sports One Group and Performance Gear (“Sports One Group”), a sole proprietorship. The purchase price of the assets was $99,500. In accordance with the guidance of ASC Topic 805, Business Combinations (“ASC 805”) we determined that the assets acquired constitute a business and we acquired 100% of the business. We acquired the business in order to expand our electronic and mobile commerce (e-commerce and m-commerce) businesses to include health fitness and sports apparel. As of September 30, 2013 the purchase price allocation of the acquisitions of the aforementioned business is preliminarily dependent on finalization of the Company’s valuation assessment in accordance with ASC 805. The preliminary price allocation is as follows: Furniture and equipment $ Internet domain names Website Customer and supplier lists Goodwill $ F-5 LifeApps Digital Media Inc. Notes to Condensed Consolidated Financial Statements September 30, 2013 and 2012 (Unaudited) Revenue and operating income of Sports One Group since the acquisition date included in the consolidated statements of operations for the nine months ended September 30, 2013, was $147,154 and $356, respectively. The following table sets forth the amounts of revenue and earnings of the company and Sports One Group as though the combination took place at the beginning of the nine month periods ended September 30, 2013 and 2012: For the nine months ended September 30, Revenue $ $ Net loss $ ) $ ) Note 4. Intangible Assets At September 30, 2013 and December 31, 2012, intangible assets consist of the following: September 30, December 31, Internet domain names $ $ Website - Customer and supplier lists - Less accumulated amortization ) ) Goodwill - $ $ We recognize goodwill and identifiable intangibles arising from the allocation of the purchase prices of assets acquired in accordance with ASC 805. Goodwill represents the excess of cost over fair value of all identifiable assets less any liabilities assumed. Additionally, ASC 805 gives guidance on five types of assets: marketing-related, customer-related, artistic-related, contract-related, and technology based intangible assets. We identified identifiable intangibles that are marketing-related, customer-related, and technology based. F-6 LifeApps Digital Media Inc. Notes to Condensed Consolidated Financial Statements September 30, 2013 and 2012 (Unaudited) We recognized the following intangible assets in connection with the business combination: Internet domain names $ Website Customer and supplier lists Goodwill $ The amount charged to expenses for amortization of all amortizable intangibles was $16,493 and $2,401 for nine months ended September 30, 2013 and 2012, respectively, and $7,215 and $891 for the three months ended September 30, 2013 and 2012, respectively. Estimated future amortization expense related to the intangibles as of September 30, 2013 is as follows: Year Ended December 31, 2013 (three months remaining) $ Thereafter $ Note 5. Amount Due Shareholder Parties, which can be a corporation or individual, are considered to be related if we have the ability, directly or indirectly, to control the other party or exercise significant influence over the other party in making financial and operating decisions. Companies are also considered to be related if they are subject to common control or common significant influence. Amount due related party represents amounts paid on our behalf by an officer and shareholder of the Company. These advances are non-interest bearing, short term in nature and due on demand. The balance at September 30, 2013 and December 31, 2012 was $6,487 and $6,834, respectively. Note 6. Stock Based Compensation During 2012, our Board of Directors adopted the 2012 Equity Incentive Plan (“2012 Plan”), which was approved by our shareholders. The 2012 Plan provides for the issuance of up to 10,000,000 shares of our common stock. The plan provides for the award of options, stock appreciation rights, performance share awards, and restricted stock and stock units. The plan is administered by the Board of Directors. During 2012, the Board of Directors authorized the issuance of 1,400,000 options to purchase shares of our common stock to employees and directors, and 900,000 options to purchase our common stock to non-employees of the Company who provide consulting services. During the nine months ended September 30, 2013, one employee and two contracts with non-employees were terminated. All previously unvested stock option expense in the amount of $12,364 was reversed and credited to general and administrative expenses. During the nine months ended September 30, 2013, the Board of Directors authorized the issuance of 3,600,000 options to purchase shares of our common stock to employees and directors, and 375,000 options to purchase our common stock to non-employees of the Company who provide consulting services. F-7 LifeApps Digital Media Inc. Notes to Condensed Consolidated Financial Statements September 30, 2013 and 2012 (Unaudited) The fair value of the options, $104,420, was estimated at the date of grant using the Black-Scholes option pricing model, with the following assumptions: Expected life (in years) 3 Volatility (based on a comparable company) % Risk Free interest rate % Dividend yield (on common stock) - Amounts charged to expense for the optionsgranted to employees and non-employees was $118,329 and $32,465, for the nine and three month periods ended September 30, 2013. There were no expenses the same periods in 2012. The following is a summary of stock option issued to employees and directors: Options Weighted Average Exercise Price Weighted Average Remaining Contractual Term (in years) Aggregate Intrinsic Value Outstanding January 1, 2013 $ Granted $ Exercised - $ - Cancelled (50,000 ) $ Outstanding September 30, 2013 $ $ Exercisable September 30, 2013 $ $ We will recognize compensation expense of $37,743 in future periods through June 30, 2014. The following is a summary of stock options issued to non-employees: Options Weighted Average Exercise Price Weighted Average Remaining Contractual Term (in years) Aggregate Intrinsic Value Outstanding January 1, 2013 $ Granted $ Exercised - $ - Cancelled ) $ Outstanding September30, 2013 $ $ Exercisable September 30, 2013 $ $ We will recognize expense of $5,843 in future periods through June 30, 2014. F-8 LifeApps Digital Media Inc. Notes to Condensed Consolidated Financial Statements September 30, 2013 and 2012 (Unaudited) Note 7. Outstanding Warrants There were no warrants issued during the nine months ended September 30, 2013.The following is a summary of outstanding warrants as of September 30, 2013: Number of warrants Exercise price per share Average remaining term in years Aggregate intrinsic value at date of grant Warrants issued in connection with private placement of units in 2012 $ $ - Note 8. Income Taxes We account for income taxes in interim periods in accordance with ASC Topic 740, Income Taxes (“ASC 740”). We have determined an estimated annual effective tax rate. The rate will be revised, if necessary, as of the end of each successive interim period during our fiscal year to our best current estimate. As of September 30, 2013 the estimated effective tax rate for the year will be zero. There are open statutes of limitations for taxing authorities in federal and state jurisdictions to audit our tax returns from 2009 through the current period. Our policy is to account for income tax related interest and penalties in income tax expense in the statement of operations. There have been no income tax related interest or penalties assessed or recorded. ASC 740 prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. This pronouncement also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure, and transition. For the nine and three months ended September 30, 2013 and 2012 we did not have any interest and penalties associated with tax positions. As of September 30, 2013 we did not have any significant unrecognized uncertain tax positions. Note 9. Earnings Per Share We calculate earnings per share in accordance with ASC Topic 260 Earnings Per Share, which requires a dual presentation of basic and diluted earnings per share. Basic earnings per share are computed using the weighted average number of shares outstanding during the fiscal year. Diluted earnings per share represent basic earnings per share adjusted to include the potentially dilutive effect of outstanding stock options and warrants. The dilutive earnings per share were not calculated because we recorded net losses for the nine and three months ended September 30, 2013 and 2012, and the outstanding stock options and warrants are anti-dilutive. F-9 LifeApps Digital Media Inc. Notes to Condensed Consolidated Financial Statements September 30, 2013 and 2012 (Unaudited) Note 10. Business Segments We currently have two business segments; (i) the sale of physical products (“Products”) and (ii) digital publishing (“Publishing”). There was only one business segment, publishing, in the nine and three month periods ended September 30, 2012. The accounting policies of the segments are the same as those described in the summary of significant accounting policies. Operating profits for these segments excludes unallocated corporate items. Administrative and staff costs were commonly used by all business segments and was indistinguishable. The following sets forth information about the operations of the business segments: Period ended September 30, Nine Months Three Months Revenue Products $ $ Publishing Total revenue $ $ Gross profit Products $ $ Publishing Total gross profit $ $ Other items: General and administrative expenses including depreciation and amortization allocable to Products segment ) ) General and administrative expenses including depreciation and amortization allocable to Publishing segment ) ) General and administrative expenses unallocated including depreciation and amortization $ ) $ ) Interest income Unallocated amounts $
